 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA McCALL
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-126 MCE

12                                Plaintiff,             [PROPOSED] ORDER TO SEAL DOCUMENTS

13                          v.

14   JAZIZ CEA,

15                               Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in its Request to

18 Seal, IT IS HEREBY ORDERED that the plaintiff’s unredacted Trial Brief, as well as the government’s

19 Request to Seal shall be SEALED until further order of this Court. It is further ordered that access to the

20 sealed documents shall be limited to the government and counsel for the defendant.

21          The Court further finds that there are no additional alternatives to sealing the unredacted version

22 of the government’s Trial Brief (ECF No. 58) and accompanying Request to Seal that would adequately

23 protect the compelling interests identified by the government.

24

25 Dated: March 4, 2020

26
27

28

                                                         1
30
